DETAILED ACTION

Application Status
	Claims 1-5 and 9-19 are pending and have been examined in this application.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/31/2021 with respect to the rejection of claims 1-10 and 12 under 35 U.S.C 103 made in reference to Westnedge (US 20150273964 A1) in view of Hunter (US 4257155 A) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
For reasons not argued by the applicant, the rejection of claims 1 and 3 under 35 U.S.C. 103 made in reference to Westnedge in view of Williams (WO 02063194 A2) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-2 and 13-17 under 35 U.S.C 103 made in reference to Westnedge in view of Dhanasekaran (US 20180087693 A1) have been fully considered but are not persuasive.
With respect to the rejections made in reference to Westnedge in view of Dhanaserkaran, the applicant has argued, “none of the Westnedge publication, the Dhanaserkaran publication, and the Williams publication, taken alone or in combination, disclose, teach, or even suggest a method of connecting an inner metal component, which is a tubular vehicle axle or suspension crossbrace having a wall with an outer connection surface, to an outer metal component, which comprises a tube or part-
In the Westnedge publication, Component (232), illustrated in Fig. 6 is an inner component which is a tubular vehicle axle (see paragraph [0076]). Component 231, illustrated in Fig. 6 is an outer metal component (see paragraph [0081]) which comprises a part-tube which fits around the inner component (see Fig. 6 and paragraph [0076]). Also, see, “A method of forming the axle-to-beam or crossbrace-to-beam connection includes providing an axle or crossbrace and disposing a sleeve about the axle or crossbrace. At least one mated pair of depressions is simultaneously formed in the axle or crossbrace and the sleeve. The sleeve is immovably mounted to a vehicle axle/suspension system” In the abstract of the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitations "the edge portion" and “the outward edge”.  There is insufficient antecedent basis for these limitations in the claim. Although claim 10 introduces the limitation, “an edge of the outer component”, it is unclear if “the edge portion” recited in claim 19 is intended to refer to the same edge. As best understood by the examiner, the claim is meant to encompass a chamfer on the inside edges of the inner component as claimed in claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Westnedge (US 20150273964 A1) in view of Dhanaserkaran (US 20180087693 A1).
With respect to claims 1 and 2, Westnedge discloses: A method of connecting an inner metal component (232, Fig. 6), which is a tubular vehicle axle or suspension crossbrace (see paragraph [0076]) having a wall with an outer connection surface, to an outer metal component (231), which comprises a tube or part-tube which fits around or onto the outer connection surface of the inner component and has a wall with an outer connection surface of the inner component, the method comprising: fitting the inner and outer components together with said walls complementing: forming one or more depressions (206, 208) in both said walls by indentation, providing a mating engagement between the inner and outer components at the aligned depressions thereof, to connect them together by  mechanical interlock. 
Westnedge is silent in teaching the step: providing a solid lubricant between the inner and outer components at a connection region where the one of more depressions are formed so that the lubricant is present between the indented wall portions of the components. 
combined teachings of the references.  See In Re Keller, 642 F.2d 413, 425 (CCPA 1981).  A person having ordinary skill in the art before the time of filing, and recognizing the advantages of the lubricant disclosed by Dhanaserkaran would have applied the lubricant to the entire length of the connection region disclosed by Westnedge such that the lubricant would be between the inner and outer components at each area of the connection region, including where the depressions are formed. 
With respect to claim 3, Westnedge in view of Dhanaserkaran discloses, the lubricant is applied to both the outer surface of the inner component and the inner surface of the outer component (Dhanaserkaran; 186, Fig. 5; 190, Fig. 6; paragraph [0056]) at the connection region. Westnedge in view 
It would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Westnedge in view of Dhanaserkaran to have the lubricant selected from the group of a paste, grease, and spray, because such a modification would be merely the selection of a known material based on its suitability for its intended use (see MPEP 2144.07). Specifically, the modification would be obvious because the selection of a paste grease or spray would not be expected to affect the function of the lubricant. 
With respect to claims 4 and 5, Westnedge in view of Dhanaserkaran discloses: plural said depressions (Westnedge; 206/208, Fig. 6) are formed in an array distributed around the inner and outer components (231/232) wherein the one or more depressions are inwardly directed, so that the outer surface of the outer component is indented and the inner surface of the inner component projects inwardly (see 206/208, Fig. 7). 
With respect to claim 9, Westnedge in view of Dhanaserkaran discloses: subsequently attaching a further component (Westnedge; 218, Fig. 7) to the outer component (231).
With respect to claim 10, Westnedge in view of Dhanaserkaran is silent in teaching: an edge of the outer component that overlies the outward surface of the inner component has an inwardly-directed edge surface portion that is angled away from the outward surface of the inner component. 
However, a person having ordinary skill in the art would have found modifications to Westnedge in view of Dhanaserkaran to have an edge of the outer component that overlies the outwards surface of the inner component have an inwardly-directed edge surface portion that is angled away from the outward surface of the inner component because such a modification is merely a change in shape that would not be expected to affect the operation of the device (see MPEP 2144.04). Further, such a person 
With respect to claim 12, Westnedge in view of Dhanaserkaran discloses: A connected assembly comprising an inner component (Westernedge; 232, Fig. 6) and an outer component (231) connected thereto, the assembly obtained or obtainable by the method of claim 1 (see rejection of claim 1 above), and having said one of more depressions (206/208, Fig. 6) and the lubricant (Dhanaserkaran186, Fig. 5; 190, Fig. 6;) present at the interface between the inner and outer components at said one or more depressions. As noted above, Dhanaserkaran discloses lubricant present between an inner and outer component along the entire connection region between the two parts to prevent fretting. Applying lubricant to the entire length of the connection region between the inner and outer parts disclosed by Westnedge for same purpose would result in a lubricant being present at the interface between the inner and outer components at said on or more depressions. 
With respect to claim 13, Westnedge discloses: A method of connecting a vehicle component to a tubular vehicle axle (232, Fig. 6), comprising: fitting a connector sleeve (231) onto or around said axle, subjecting the resulting assembly to a crimping operation to form plural depressions (206, 208, Fig. 6) in the connector sleeve and in the wall of the axle at the connection region, to fix the connector sleeve on the tubular axle.
Westernedge is silent in teaching: providing solid lubricant interposed between the connector sleeve and axle at a connection region.
Dhanaserkaran discloses a method of connecting an inner component (138, Fig. 7) to an outer component (152a/b) including a step of providing a solid lubricant (186, Fig. 5; 190, Fig. 6) interposed between the inner and outer components at a connection region (see paragraph [0053]). Dhanaserkaran discloses that lubricating parts to be fitted together is advantageous for reducing friction between the fitted parts, thereby minimizing fretting wear of the parts (see paragraph [0051]). It would have been 
With respect to claim 14, Westnedge in view of Dhanasekaran as modified above discloses: The method of claim 13 further comprising attaching a further vehicle component (218, Fig. 6) selected from the group consisting of a suspension component (218), a brake assembly, and an axle spindle, to the connector sleeve (231) by means comprising welding (see paragraph [0076]).
With respect to claim 15, Westnedge in view of Dhanasekaran as modified above discloses: An axle assembly obtainable by the method of claim 13 (see 103 rejection of claim 13), comprising the axle (232, Fig. 6), the crimped-on connector sleeve (231) with the lubricant present between the connector sleeve and axle at the connection region (see Dhanasekaran; 286, Fig. 7, paragraph [0051])
With respect to claim 16, Westnedge in view of Dhanasekaran as modified above discloses: The assembly of claim 14 further comprising a suspension beam (218, Fig. 6) attached to the connector sleeve (231) by welding (see paragraph [0076]).
With respect to claim 17, Westnedge in view of Dhanasekaran as modified above discloses: The assembly of claim 13 in which the lubricant further comprises molybdenum disulhpide (see Dhanasekaran, paragraph [0051]). 
With respect to claim 18, Westnedge in view of Dhanasekaran as modified above discloses: the method of claim 9 wherein the method of subsequently attaching the further component to the outer component comprises welding (see paragraph [0076]).
With respect to claim 19, Westnedge in view of Dhanasekaran as modified above is silent in teaching: the edge portion is angled away from the outward edge as a chamfer or radius. 
However, a person having ordinary skill in the art would have found modifications to Westnedge to have an edge portion angled away from the outward edge as a chamfer or radius because such a . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Westnedge in view of Dhanaserkaran as applied to claim 1 above, and further in view of Echols (US 4120083 A).
With respect to claim 11, Westnedge in view of Dhanaserkaran discloses all of the features as set forth above but is silent in teaching: providing a seal along an edge of the outer component, thereby forming a boundary to retain the lubricant at the connection region and/or to keep contaminants out of the connection region.
Echols discloses a similar method of joining inner and outer components (39, 36, Fig. 3A) wherein, the outer component comprises a seal (42) along an edge, thereby forming a boundary to retain the lubricant at the connection region and/or to keep contaminants out of the connection region (see Col. 3, LL. 50-54). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Westnedge in view of Dhanaserkaran in further view of Echols to include a seal along an edge of the outer component to arrive at the claimed invention and in order to prevent any leaks at the interface between the outer and inner component as taught by Echols (see Col. 3, LL. 50-54). By preventing the joint from leaking, the modification also serves to retain lubricant between the outer and inner component and prevents contaminants from coming between the outer and inner components thereby increasing the longevity of the apparatus. 
Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Westnedge and Dhanaserkaran as applied to claim 1 above, and further in view of Lee (US 4779902 A).

Lee discloses a method of connecting an inner and outer component (60/56, Fig. 1) wherein an edge of the outer component that overlies the outward surface of the inner component has an inwardly-directed edge (illustrated near 26) surface portion that is angled away from the outward surface of the inner component. Lee further discloses that the chamfered edge is useful for facilitating the insertion of the inner member into the outer member (Col. 1, LL. 60-64).
It would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Westnedge in view of Dhanaserkaran in further view of Lee to include a chamfer on the inside edge of the outer component to facilitate the insertion of the inner component into the outer component as disclosed by Lee. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses methods for joining inner and outer components in general. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A ENGLISH/Primary Examiner, Art Unit 3616